                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                  Crim. Action No.: 2:20CR1
                                                     (Judge Kleeh)

STEVEN SOMERS,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On January 21, 2020, the Defendant, Steven Somers (“Somers”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Counts One and

Two of the Information. Somers stated that he understood that the

magistrate judge is not a United States District Judge, and Somers

consented to pleading before the magistrate judge.         This Court

referred Defendant’s plea of guilty to the magistrate judge for

the purpose of administering the allocution, pursuant to Federal

Rule of Criminal Procedure 11, making a finding as to whether the

plea was knowingly and voluntarily entered, and recommending to

this Court whether the plea should be accepted.

     Based upon Defendant Somers’s statements during the plea

hearing   and    the   Government’s   proffer   establishing   that   an

independent factual basis for the plea existed, the magistrate
USA v. SOMERS                                                 2:20CR1
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judge found that Defendant Somers was competent to enter a plea,

that the plea was freely and voluntarily given, that he was aware

of the nature of the charges against him and the consequences of

his plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 12] finding a

factual basis for the plea and recommending that this Court accept

Defendant Somers’s plea of guilty to Counts One and Two of the

Information.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.      Neither the Defendant

nor the Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 12], provisionally ACCEPTS Defendant Somers’s guilty

plea, and ADJUDGES him GUILTY of the crimes charged in Counts One

and Two of the Information.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

                                  2
USA v. SOMERS                                                 2:20CR1
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of Somers, and prepare a presentence investigation

report for the Court;

     2.   The Government and Defendant Somers shall each provide

their narrative descriptions of the offense to the Probation

Officer by February 20, 2020;

     3.   The presentence investigation report shall be disclosed

to Defendant Somers, counsel for Defendant, and the Government on

or before April 20, 2020; however, the Probation Officer shall not

disclose any sentencing recommendations made pursuant to Fed. R.

Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before May 4, 2020;

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

18, 2020; and




                                  3
USA v. SOMERS                                                        2:20CR1
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 12],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements      and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

May 18, 2020.

     The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release (Dkt. No. 11 in case 1:19-cr-

39-2) filed on July 15, 2019, and said Conditions are incorporated

herein.

     The Court will conduct the Sentencing Hearing for Defendant

on Wednesday, June 3, 2020, at 3:00 P.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: February 11, 2020


                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                        4
